                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL DEPOSIT INSURANCE                        Case No. 15-cv-05534-EMC
                                         CORPORATION AS RECEIVER,
                                   8
                                                          Plaintiffs,                     ORDER GRANTING THIRD PARTY
                                   9                                                      PLAINTIFF’S SECOND MOTION FOR
                                                 v.                                       DEFAULT JUDGMENT
                                  10
                                         RPM MORTGAGE, INC.,                              Docket No. 98
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Third Party Plaintiff RPM Mortgage, Inc., now by merger named LendUS, LLC

                                  14   (“LendUS”) filed suit against Third Party Defendant Jaclyn Coffin (“Ms. Coffin”), seeking to

                                  15   recover damages for equitable indemnity and contribution. LendUS served the summons and

                                  16   complaint upon Ms. Coffin on October 26, 2016. See Docket No. 52. When Ms. Coffin failed to

                                  17   plead or otherwise defend or appear in this action, LendUS requested entry of default against Ms.

                                  18   Coffin. Docket No. 60. On December 15, 2016, the clerk entered default against Ms. Coffin.

                                  19   Docket No. 61. LendUS filed its first motion for entry of default judgment by the Court on

                                  20   January 25, 2018. Docket No. 81. On March 15, 2018, the Court denied LendUS’s motion with

                                  21   leave to amend. Docket No. 85. LendUS subsequently filed a First Amended Third-Party

                                  22   Complaint. Docket No. 88. LendUS again requested entry of default against Ms. Coffin on June

                                  23   20, 2018. Docket No. 95. The clerk entered default against Ms. Coffin. Docket No. 96.

                                  24   Currently pending before the Court is LendUS’s Second Motion for Default Judgment. Docket

                                  25   No. 98 (“Mot.”).

                                  26          For the reasons discussed below, the Court GRANTS LendUS’s motion.

                                  27                        I.          FACTUAL & PROCEDURAL BACKGROUND

                                  28          This case was initiated by Plaintiff Federal Deposit Insurance Corporation (“FDIC”) as
                                   1   Receiver for AmTrust Bank (“AmTrust”) against LendUS for breach of contract. Docket No. 1

                                   2   (the “Action”) ¶¶ 1-2. The FDIC’s claims arose from the sale of four loans to AmTrust in 2007 by

                                   3   LendUS’s alleged predecessor-in-interest, NL, Inc. Id. The FDIC alleged that NL breached a

                                   4   Purchase Agreement when it provided incomplete or false information regarding those loans to

                                   5   AmTrust; the loans later defaulted. Id. ¶¶ 2, 12-47. The FDIC is AmTrust’s receiver. Id. ¶ 2. NL

                                   6   has since dissolved. See Docket No. 88 ¶ 8. LendUS allegedly succeeded NL. Docket No. 1 ¶ 6.

                                   7   The FDIC sued LendUS as NL’s successor-in-interest, though LendUS denied being the

                                   8   successor. Docket No. 88 ¶ 6. Ultimately, the FDIC accepted LendUS’s Rule 68 offer to

                                   9   compromise in the amount of $200,001 on November 21, 2016 without admitting any liability,

                                  10   wrongdoing, or that the FDIC is entitled to or has suffered any damages. Docket No. 55.

                                  11          With respect to one of the loans (the “Coates Loan”), LendUS filed a Third Party

                                  12   Complaint on October 7, 2016 against Jaclyn Coffin and Elizabeth Coates, asserting a claim for
Northern District of California
 United States District Court




                                  13   equitable indemnity and contribution arising out of its settlement payment to the FDIC. See

                                  14   Docket No. 42 ¶ 4. According to LendUS, the FDIC had alleged in the underlying action that (1)

                                  15   Ms. Coates’s employment and income details falsely claimed that she worked for Robert G.

                                  16   Coffin Masonry when she did not, and (2) Ms. Coates was a straw buyer who never intended to

                                  17   occupy the property, and that Ms. Coffin in fact occupied it. Id. ¶ 9. Other than the allegation that

                                  18   Ms. Coffin lived in the property, the only other allegation in LendUS’s complaint concerning Ms.

                                  19   Coffin was that she was the real estate agent on a short sale of the property for $200,000 after Ms.

                                  20   Coates defaulted on the loan, and that Ms. Coffin’s real estate license was later suspended for

                                  21   unstated reasons. Id. ¶ 10.

                                  22          LendUS and Ms. Coates ultimately settled on October 23, 2017 through the bankruptcy

                                  23   court for payment by Ms. Coates of $10,000 to LendUS. See Mot. at 4. However, Ms. Coffin

                                  24   never responded to the summons or complaint filed by LendUS. Accordingly, default was entered

                                  25   against her on December 15, 2016. See Docket No. 61. LendUS moved for entry of default

                                  26   judgment against Ms. Coffin on January 25, 2018, seeking to recover $170,000 of its $200,001

                                  27   settlement with the FDIC, in addition to attorney’s fees amounting to $81,184.45, which it says is

                                  28   attributable to the Coates Loan. Docket No. 81.
                                                                                         2
                                   1          On March 15, 2018, the Court denied LendUS’s motion for default judgment with leave to

                                   2   amend, finding that LendUS’s complaint failed to state a claim for indemnity or contribution, and

                                   3   therefore that its claim against Ms. Coffin lacked merit under Eitel v. McCool, 782 F.2d 1470,

                                   4   1471-72 (9th Cir. 1986). Docket No. 85. The Court determined that an indemnity theory was

                                   5   inapplicable because LendUS did not sufficiently allege that Ms. Coffin defrauded the FDIC, or

                                   6   that LendUS was jointly and severally liable to the FDIC as a joint tortfeasor. Id. The Court also

                                   7   concluded that there was no right of contribution because there was no judgment in favor of the

                                   8   FDIC against Ms. Coffin. Id. On April 16, 2018 LendUS filed a First Amended Third-Party

                                   9   Complaint which, in addition to modifying allegations underlying its indemnity and contribution

                                  10   claims, asserted a direct cause of action against Ms. Coffin based on fraud. Docket No. 88. On

                                  11   June 21, 2018, the clerk entered default against Ms. Coffin. Docket No. 96.

                                  12                                    II.       LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          After entry of default, a court may grant a default judgment on the merits of the case. Fed.

                                  14   R. Civ. P. 55. The Court’s “decision whether to enter a default judgment is a discretionary one.”

                                  15   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). Courts consider the following factors in

                                  16   determining whether to exercise this discretion:

                                  17                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                  18                  the sum of money at stake in the action; (5) the possibility of a
                                                      dispute concerning material facts; (6) whether the default was due to
                                  19                  excusable neglect; and (7) the strong policy underlying the Federal
                                                      Rules of Civil Procedure favoring decisions on the merits.
                                  20

                                  21   Eitel, 782 F.2d at 1471-72. Upon entry of default, the factual allegations of the complaint

                                  22   regarding liability are deemed to have been admitted by the defaulting party. TeleVideo Sys., Inc.

                                  23   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987). However, allegations regarding damages are

                                  24   not deemed admitted. Id. Moreover, “necessary facts not contained in the pleadings, and claims

                                  25   which are legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am.,

                                  26   980 F.2d 1261, 1267 (9th Cir. 1992). If liability is found, the Court has “considerable leeway as to

                                  27   what it may require as a prerequisite to the entry of a default judgment” when determining

                                  28   damages. TeleVideo, 826 F.2d at 917.
                                                                                          3
                                   1                                          III.       DISCUSSION

                                   2           As the Court noted in its previous Order, LendUS effected adequate substituted service to

                                   3   Ms. Coffin in accordance with California Code of Civil Procedure § 415.20, and several Eitel

                                   4   factors weigh in favor of judgment (e.g., prejudice to LendUS, no indication that default was due

                                   5   to Ms. Coffin’s excusable neglect, and the unlikelihood of resolution on the merits). Docket No.

                                   6   85. However, the allegations in the complaint did not support recovery under either an indemnity

                                   7   or a contribution theory. Id. LendUS now asserts two new theories of recovery. First, it argues

                                   8   that it is “entitled to an award based on direct liability for fraud” because “Coffin made false

                                   9   representations [to NL] upon which the FDIC and RPM relied to their detriment.” Mot. at 7.

                                  10   Second, LendUS contends that it can recover from Ms. Coffin under the “tort of another” doctrine.

                                  11   Id. The Court concludes that while LendUS can only recover its attorneys’ fees under the tort of

                                  12   another doctrine, it can recover the full amount it seeks from Ms. Coffin via its direct fraud claim.
Northern District of California
 United States District Court




                                  13   A.      Fraud Based on Third Party Reliance

                                  14           To state a claim for fraud, a plaintiff must allege (a) misrepresentation; (b) knowledge of

                                  15   falsity; (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting

                                  16   damage. Engalla v. Permanente Med. Group, Inc., 15 Cal. 4th 951, 974 (1997). Generally, “a

                                  17   fraud action cannot be maintained based on a third party’s reliance.” City and Cnty. of San

                                  18   Francisco v. Philip Morris, Inc., 957 F. Supp. 1130, 1142 (N.D. Cal. 1997). However, third party

                                  19   reliance upon fraudulent misrepresentations may support a fraud action if the defrauding party

                                  20   intended or had “reason to expect” its fraud would be transmitted to and relied upon by the third

                                  21   party. Geernaert v. Mitchell, 31 Cal. App. 4th 601, 605–06 (Ct. App. 1995). Whether a

                                  22   defrauding party can be deemed to have “reason to expect” that its misrepresentations would be

                                  23   transmitted to subsequent purchasers “depends upon (1) the extent of the seller’s knowledge of

                                  24   resale to a particular person or class of persons, and (2) the likelihood the particular

                                  25   misrepresentation or concealment would be passed on to them.” Id. at 608.

                                  26           Courts have applied the “reason to expect” standard to impose liability where, as here,

                                  27   there is no privity between the defrauding party and the third party that relied upon the

                                  28   misrepresentations. For example, in Shapiro v. Sutherland, 64 Cal. App. 4th 1534 (Ct. App.
                                                                                            4
                                   1   1998), property owners who failed to disclose neighborhood noise problems while selling their

                                   2   property to a relocation management service were found liable to a subsequent purchaser because

                                   3   the owners knew or should have known that the relocation service intended to sell on the property.

                                   4   Thus, the owners had “reason to expect” that their misrepresentations would be transmitted to a

                                   5   subsequent purchaser. Id. at 1550. Similarly, in Barnhouse v. City of Pinole, 133 Cal. App. 3d

                                   6   171 (Ct. App. 1982), a developer who failed to disclose soil and drainage problems when selling a

                                   7   house was found liable to a subsequent buyer for fraud, because the developer had “reason to

                                   8   expect” that there could be subsequent purchasers and that the initial buyer would repeat

                                   9   fraudulent representations about the property to the subsequent purchasers. Id. at 193.

                                  10           Here, the underlying loan application signed by Ms. Coffin put her on constructive notice

                                  11   that any misrepresentation she made to NL in the application may be relied upon by a third party

                                  12   and lead to liability:
Northern District of California
 United States District Court




                                  13                   Each of the undersigned specifically represents to Lender and to
                                                       Lender’s actual or potential agents, brokers, processors, attorneys,
                                  14                   insurers, servicers, successors and assigns and agrees and
                                                       acknowledges that: (1) the information provided in this application
                                  15                   is true and correct as of the date set forth opposite my signature and
                                                       that any intentional or negligent misrepresentation of the
                                  16                   information contained in this application may result in civil liability
                                                       . . . to any person who may suffer any loss due to reliance upon any
                                  17                   misrepresentation that I have made in this application . . . .
                                  18   Docket No. 88, Exhibit B (emphasis added). Although this provision does not explicitly state that

                                  19   the loan would be transferred, courts have recognized that mortgage loans like the Coates loan are

                                  20   commonly sold by the original lender. See, e.g., Nat’l Enterprises, Inc. v. Woods, 94 Cal. App.

                                  21   4th 1217, 1236 (Ct. App. 2001) (describing the importance of the secondary market for mortgage

                                  22   loans and explaining that “[t]he primary market in mortgages . . . relies heavily on the existence of

                                  23   a secondary mortgage market where the originating lenders can sell the credit instruments they

                                  24   have created”) (citation and internal quotation marks omitted); Anchor Sav. Bank, FSB v. United

                                  25   States, 81 Fed. Cl. 1, 18 (2008) (noting “the explosive growth of the secondary mortgage market

                                  26   and its ever increasing role in providing liquidity to residential mortgage lenders”); see also Cal.

                                  27   Comm. Int. Dev. L. & Prac. § 18:15 (2018 ed.) (“Loans made for the buyers of residences

                                  28   originated by lenders are often sold by those lenders to entities that purchase[] these loans.”). The
                                                                                          5
                                   1   reality of this practice is reflected in the loan provision quoted above.

                                   2          It is therefore fair to infer that Ms. Coffin had reason to expect her fraudulent

                                   3   misrepresentations would be transmitted to and relied upon by a third party such as LendUS. See

                                   4   Trindade v. Reach Media Grp., LLC, No. 5:12-CV-04759-PSG, 2014 WL 3572132, at *3 n.32

                                   5   (N.D. Cal. July 18, 2014) (“The party in whose favor a default has been entered is entitled to the

                                   6   benefit of all reasonable inferences from the evidence tendered.”) (quoting In re Consol. Pretrial

                                   7   Proceedings in Air W. Secs. Litig., 436 F. Supp. 1281, 1286 (N.D. Cal. 1977)); cf. Kashmiri v.

                                   8   Regents of Univ. of California, 156 Cal. App. 4th 809, 832 (2007) (holding that the

                                   9   “reasonableness of [a party’s] expectation is measured by the definiteness, specificity, or explicit

                                  10   nature of the [contractual provision] at issue”).

                                  11          Thus, under Eitel, LendUS has sufficiently alleged and established the merits of a direct

                                  12   fraud claim against Ms. Coffin to support entry of a default judgment against Ms. Coffin.
Northern District of California
 United States District Court




                                  13   B.     Tort of Another Doctrine

                                  14          Under the tort of another doctrine, “[a] person who through the tort of another has been

                                  15   required to act in the protection of his interests by bringing or defending an action against a third

                                  16   person is entitled to recover compensation for the reasonably necessary loss of time, attorney’s

                                  17   fees, and other expenditures thereby suffered or incurred.” Elec. Elec. Control, Inc. v. Los Angeles

                                  18   Unified Sch. Dist., 126 Cal. App. 4th 601, 616 (Ct. App. 2005) (citing Prentice v. N. Am. Title

                                  19   Guar. Corp., Alameda Div., 59 Cal. 2d 618, 620 (1963)). LendUS initially sought to recover only

                                  20   the “attorney’s fees it was required to incur in defending the [FDIC] action as a result of Coffin’s

                                  21   multiple torts” under this doctrine. Mot. at 7. But in a supplemental filing, LendUS argued that it

                                  22   could also recover the settlement amount it paid to the FDIC, because “both the language of

                                  23   [Prentice] and common sense dictate that the doctrine is not limited to attorney fees and costs.”

                                  24   Docket No. 102 at 3.

                                  25          LendUS fairly points out that the language of Prentice, the seminal case on the tort of

                                  26   another doctrine, suggests “other expenditures” beyond attorneys’ fees may be recoverable. But

                                  27   the “cases cited in support of the [doctrine] in Prentice are ones in which fees are of the essence of

                                  28   the loss sustained: fees for defense of an action maliciously prosecuted; fees for securing release
                                                                                           6
                                   1   from a false arrest; fees for clearing a slandered title; fees for obtaining dissolution of a wrongful

                                   2   injunction.” Isthmian Lines, Inc. v. Schirmer Stevedoring Co., 255 Cal. App. 2d 607, 612 (Ct.

                                   3   App. 1967) (citations omitted). As LendUS concedes, no court appears to have construed the

                                   4   doctrine to apply to amounts paid in settlement or compromise are recoverable as damages under

                                   5   the tort of another doctrine. See Docket No. 102 at 3 (“[T]here does not appear to be a published

                                   6   decision squarely deciding the issue of whether amounts paid in settlement or compromise are

                                   7   recoverable as damages under the doctrine.”).

                                   8          The historical context of the tort of another doctrine lends credence to the notion that it was

                                   9   not intended to cover settlement payments. The doctrine was created as an exception to the

                                  10   “American Rule,” whereby each party involved in litigation is generally deemed responsible for

                                  11   paying its own attorneys’ fees and costs. See Prentice, 59 Cal. 2d at 621; Barry Jablon, Recovery

                                  12   of Attorney Fees from Third Party Tortfeasors, 66 Calif. L. Rev. 94, 94–97 (1978) (“Jablon”).
Northern District of California
 United States District Court




                                  13   One consideration that motivated the creation of the doctrine was that “imposition of fees may . . .

                                  14   be the only punishment available against [third-party] tortfeasors in those situations where

                                  15   plaintiffs lack claims for compensatory or punitive damages.” Jablon at 96–97. Commentators

                                  16   have noted that while the language in Prentice extends beyond attorney’s fees to “other

                                  17   expenditures,” the “breadth of Prentice’s language is matched by the brevity of its analysis,

                                  18   making it difficult to determine the intended scope of the [doctrine].” Id. at 98. Thus, some have

                                  19   concluded that “[i]n view of the authorities cited and the summary nature of the opinion, it is

                                  20   probable that Prentice merely intended to create a limited exception to the American rule by

                                  21   allowing fee awards in quiet title actions.” Id.

                                  22          Because LendUS can obtain a judgment for the full amount it seeks from Ms. Coffin under

                                  23   a fraud theory, and in light of the lack of precedent for awarding settlement recoveries under the

                                  24   tort of another doctrine, the Court declines to base Ms. Coffin’s liability to LendUS for damages

                                  25   on the tort of another theory.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          7
                                   1                                       IV.      CONCLUSION

                                   2           For the foregoing reasons, LendUS’s second motion for default judgment is GRANTED.

                                   3           The Clerk of the Court is instructed to enter a final judgment in accordance with the above

                                   4   and close the file in this case.

                                   5           This order disposes of Docket No. 98.

                                   6

                                   7           IT IS SO ORDERED.

                                   8

                                   9   Dated: November 29, 2018

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
